11 U.S. 434 (1813)
7 Cranch 434
SMITH AND BUCHANAN
v.
THE DELAWARE INSURANCE COMPANY.
Supreme Court of United States.
March 9, 1813.
Absent ... . WASHINGTON, J. and TODD, J.
*435 PINKNEY, Attorney General, for Plaintiffs in error.
HARPER, contra.
MARSHALL, Ch. J.
The case is too plain for argument. The jury did not intend to find a general verdict; but to submit the points of law to the Court. If the law had been for the Plaintiffs the Court could only have awarded a venire de novo. The facts ought to have appeared, so that the judgment might have been either reversed or affirmed upon the merits.
Judgment reversed, and a new trial awarded.